506 F. Supp. 757 (1980)
In re "AGENT ORANGE" PRODUCT LIABILITY LITIGATION.
MDL No. 381.
United States District Court, E. D. New York.
November 14, 1980.
*758 Victor J. Yannacone, Jr., Yannacone & Yannacone, Patchogue, N. Y., Schlegel & Trafelet, Ltd., L. Steven Platt, Daniel C. Sullivan, Sullivan Associates, Ltd., Chicago, Ill., Hy Mayerson, Spring City, Pa., Dorothy Thompson, Los Angeles, Cal., W. T. McMillan, W. T. McMillan & Co., associated counsel for Australian plaintiffs, Brisbane, Queensland, Australia, Jerry G. Wieslander, Frank G. Wieslander, Altoona, Iowa, Lewis A. Royal, Samuel Zelden, Des Moines, Iowa, David Jaroslawicz, New York City, Newton B. Schwartz, P. C., Benton Musslewhite, Inc., Houston, Tex., Melvin Block, Brooklyn, N. Y., Marshall A. Bernstein, Bernstein, Bernstein & Harrison, Philadelphia, Pa., Louis B. Merhige, New Orleans, La., Dennis M. O'Malley, Grant & Artesani, Boston, Mass., David C. Anson, Deconcini, McDonald, Brammer, Yetwin & Lacy, Tucson, Ariz., Phillip E. Brown, Hoberg, Finger, Brown, Cox & Molliga, San Francisco, Cal., Leslie Hulnick, Wichita, Kan., Sidney W. Gilreath, Knoxville, Tenn., Stephen J. Cavanaugh, Bellaire, Tex., Robert P. Schuster, Spence, Moriarty & Schuster, Jackson, Wyo., Alton C. Todd, Brown & Todd, Alvin, Tex., Jules B. Olsman, Southfield, Mich., Gerald J. Adler, Crow, Lytle, Gilwee, Donoghue, Adler & Weninger, Sacramento, Cal., Jack E. London, Miami, Fla., David J. Ghilardi, Madison, Wis., Dante Mattioni, Philadelphia, Pa., Elgin L. Crull, Louisville, Ky., Charles J. Traylor, Grand Junction, Colo., Victor L. Marcello, Talbot, Sotile, Carmouche, Waquespach & Marchand, Donaldsonville, La., Janet T. Phillips, Rodgers, Monsley, Woodbury & Berggreen, Las Vegas, Nev., William G. Morgan, William A. Cohan, Denver, Colo., William J. Risner, Tucson, Ariz., James L. Witzel, McKelvey, Cottom & Witzel, East Lansing, Mich., Robert I. P. Pasternak, Jane R. Kaplan, Berkeley, Cal., Norton Frickey, William D. Nelsch, Denver, Colo., Robert C. Huntley, Jr., Racine, Huntley & Olson, Pocatello, Idaho, Jacque B. Pucheu, Pucheu & Pucheu, Eunice, La., Jeffrey M. Stopford, Litvin, Blumberg, Matusow & Young, Philadelphia, Pa., Joseph D. Jamail, Jamail & Kolius, Houston, Tex., Leonard W. Schroeter, J. Kathleen Learned, Schroeter, Goldmark & Bender, P. S., Seattle, Wash., Bennett, DiFilippo, Davison, Henfling & Alessi, East Aurora, N. Y., James A. George, George & George, Baton Rouge, La., James F. Green and Robert A. Taylor, Jr., Ashcraft & Gerel, Washington, D. C., Arden C. McClelland, McClelland Law Offices, Missoula, Mont., Dennis B. Francis, Gillenwater, Whelchel & Nichol, Knoxville, Tenn., Daniel E. Becnel, Jr., Becnel & Faucheux, Reserve, La., Don S. Willner, Willner, Bennett, Bobbitt & Hartman, Portland, Or., John E. Sutter, Peter T. Nicholl, Ashcraft & Gerel, Baltimore, Md., John J. Lowrey, Chicago, Ill., *759 Donald H. Dawson, Harvey, Kruse & Westen, P. C., Detroit, Mich., Jonathan N. Garver, Cleveland, Ohio, Kenneth N. Molberg, Dallas, Tex., Russell L. Cook, Jr., Fisher, Roch & Gallagher, Houston, Tex., Irwin E. Schermer, Schermer, Schwappach, Borkon & Ramstead, Minneapolis, Minn., David D. Noel, Jenkins & Jenkins, Knoxville, Tenn., Thomas E. Allen, Curtis, Crossen, Hensley, Allen, Curtis & Altman, St. Louis, Mo., Phil M. Cartmell, Jr., Gage & Tucker, Kansas City, Mo., Wayne B. Harbarger, III, Littlefield, McDermand & Harbarger, Sacramento, Cal., William T. Jorden, Erie, Pa., Devine & Morris, Atlanta, Ga., Byron N. Fox and Gary K. Hoffman, Brown & Fox, Kansas City, Mo., Ernest L. Caulfield, New Orleans, La., Thomas E. Connolly, Schneider, Reilly, Zabin, Connolly & Costello, P. C., Boston, Mass., Gary W. Anderson, Erler, Taylor & Anderson, Louisville, Ky., Caenen & Niederhauser, Mission, Kan., John T. Golden, Robert F. Stein and William J. Stradley, Stradley, Barnett & Stein, Houston, Tex., Douglass D. Hearne & Associates, Austin, Tex., Lawrence M. Ludwig and Kirby G. Upright, Scranton, Pa., John F. Vecchio, Brenda S. Jenkins, Werner & Rusk, Houston, Tex., Richard R. Ravreby, Ravreby & Connolly, Carlsbad, Cal., Robert A. McNess and Robert W. Knolton, Layton & McNees, P. C., Oak Ridge, Tenn., Henry E. Weil and Ronald S. Canter, Belli, Weil & Jacobs, Rockville, Md., Epstein & Kesselman, Synchef & Synchef, Chicago, Ill., John R. Mitchell and Jay M. Potter, Law Offices of John R. Mitchell, Charleston, W. Va., Richard C. McLean, Denver, Colo., Carlton T. Wynn, Hare, Wynn, Newell & Newton, Birmingham, Ala., Owen J. Bradley, New Orleans, La., for plaintiffs.
Leonard L. Rivkin, Rivkin, Leff & Sherman, Garden City, N. Y., for Dow Chemical.
Morton B. Silberman, Clark, Gagliardi & Miller, White Plains, N. Y., Baker & McKenzie, Chicago, Ill., for Thompson-Hayward.
Wendell B. Alcorn, Jr., Cadwalader, Wickersham & Taft, New York City, for Diamond Shamrock.
Townley & Updike, New York City, for Monsanto.
Joan Bernott, Dept. of Justice, Washington, D. C., for third-party defendant U. S.
Roy L. Reardon, James P. Barrett and Michael V. Corrigan, Simpson, Thacher & Bartlett, New York City, for Ansul Co.
Damien T. Wren, Lewis, Overbeck & Furman, Chicago, Ill., for Riverdale Chemical Co.
Lawrence D. Lenihan, Thomas B. Kinzler and Alfred H. Hemingway, Jr., Arthur, Dry & Kalish, P. C., New York City, for Uniroyal.
Bud Holman and William Krohley, Kelley, Drye & Warren, New York City, for Hercules, Inc.
William H. Sanders, William A. Lynch and Paul G. Lane, Blackwell, Sanders, Matheny, Weary & Lombardi, Kansas City, Mo., for N. A. Phillips.
John M. Fitzpatrick, Dilworth, Paxson, Kalish, Lelvy & Kauffman, Philadelphia, Pa., for Hooker Chemical Co.
Les J. Weinstein, McKenna & Fitting, New York City, for Occidental Petroleum Co.
GEORGE C. PRATT, District Judge.
Three motions were considered by the court on November 5, 1980: (1) a motion by four plaintiffs to vacate the court's October 1, 1980 order exempting Thompson-Hayward's litigation retrieval system from discovery; (2) Dow's motion for a protective order to protect certain confidential documents; and (3) plaintiffs' motion for relief from the problems associated with being required to file individual "Form 95" notice of claim forms with the United States government to preserve each plaintiff's right to sue the government under the Federal Torts Claims Act.
At the argument of the motions the court was informed that the motion to vacate the court's October 1, 1980 order was being withdrawn by stipulation between the parties. The court then ruled on Dow's motion for a protective order from the bench, denying *760 the motion and directing all counsel, and anyone interested in the handling of confidential documents, to meet on December 3, 1980 at 10:00 a. m. and agree on a method for handling confidential documents. The parties shall report in writing to the court on the procedures agreed to by December 8, 1980.

Notice of Claim Problems
Plaintiffs' motion seeks to circumvent the procedural rules that require any person seeking to sue the United States government under the Federal Tort Claims Act to present his claim against the government "in writing to the appropriate Federal agency within two years after such claim accrues." 28 U.S.C. § 2401(b). This notice is commonly made on a document known as Form 95 which is styled "Claim for Damage, Injury, or Death".
Plaintiffs argue that strict application of this rule would require all 2.4 million veterans (and members of their families) who are potential plaintiffs against the government to file separate Form 95s in order to protect their rights, and that many potentially valid claims against the government may be unfairly barred if potential plaintiffs must file individual claim forms because many people do not know that their right of recovery against the government may be cut off if a notice of claim form is not timely filed with the government, and many others with potential claims against the government may as yet be unaware that their medical problems may be the result of exposure to Agent Orange.
Plaintiffs argue that a speedy solution is necessary because the deadline for filing Form 95 may expire as soon as January 8, 1981 in many cases. Plaintiffs suggest a number of possible solutions that would circumvent this potential problem, including having the court (1) order the government to accept the filing of a single notice of claim for all persons with potential claims against the government for Agent Orange injuries; (2) permit amendment of the Fourth Amended Verified Complaint to allow all plaintiffs to assert a claim against the government, declare a class action as to those claims, and somehow toll the running of the two year period for the filing of Form 95 under § 2401(b); or (3) direct the Veterans Administration to notify each Vietnam veteran of the existence of this action and the specific procedures each potentially affected person must comply with in order to preserve their right to sue the government under the FTCA.
While the administrative claim requirement may work a potential injustice in this case and the purpose of the rule (to give the government an opportunity to adjust the claims prior to the commencement of an action) seems remote from the government's stated position on Agent Orange claims, the court is nevertheless bound by the statutory requirements for a notice of each claim. The United States government has waived its sovereign immunity conditionally, and, in actions under the FTCA, has consented to suit only when the statutory conditions of § 2401(b) have been satisfied. Moreover, failure to comply with § 2401(b) is jurisdictional, so the court may not even entertain an FTCA action unless and until the individual requirements of § 2401(b) are satisfied. Rosario v. American Export-Isbrandtsen Lines, Inc., 531 F.2d 1227, 1231 (CA3 1976); Commonwealth of Pennsylvania et al. v. National Association of Flood Insurors et al., 520 F.2d 11, 23 (CA3 1975); Caton v. United States, 495 F.2d 635, 637 (CA9 1974).
Accordingly, the court would be without jurisdiction to adjudicate any FTCA claim against the government by any plaintiff who does not file a notice of claim that complies with the requirements of 28 U.S.C. § 2401(b) and the court may neither repeal the statute, nor order the government to ignore the statutory requirements, nor toll the running of the two year period. Even if the Department of the Navy, the governmental agency charged with processing tort claims which arose in Vietnam, were inclined to do so, it is powerless to waive the requirements of § 2401(b) or extend the time to file, House v. Mine Safety Appliances Co. et al., 573 F.2d 609, 617 (CA9 1978); Caidin v. United States, 564 F.2d *761 284, 286 (CA9 1977), so any court order requiring any such waiver would be at best ineffective, but perhaps worse, misleading to plaintiffs.
It is apparent that the notice of claim procedures and requirements are neither designed for nor well adapted to a situation like the case at bar for many reasons: the large number of claimants possible here, the uncertain scientific basis for the potential claims, the difficulty of determining the presence and nature of the injuries alleged, the uncertainty of knowing whether federal or state law principles will apply, and the often misleading media attention given to the scope of this action and the protections afforded potential claimants in this court. However poorly adapted the procedures may be, the court is bound by the statutory requirements for administrative review and is without authority to order the alternative procedures suggested by plaintiffs. Were the court empowered to rewrite the statute to suit the unusual circumstances here presented, the court might provide for a simplified procedure which would permit the filing of a single notice of claim in satisfaction of the administrative notice requirement for the claims of all potential plaintiffs against the government. But the court is not so empowered, and plaintiffs are thereby left to address their equitable arguments to Congress, the source of the burdensome requirements here attacked and the only body empowered to amend the statute.
The court being powerless to grant plaintiffs' motion, the motion must be denied.
SO ORDERED.


                                   In re AGENT ORANGE
                             PRODUCT LIABILITY LITIGATION
                                        MDL #381         
                                    Listing of Cases
                                                                Original
Docket No.    Title                         Date filed in EDNY  District
79 C 467      Dowd v. Dow Chemical            2/23/79[*]       EDNY
79 C 525      Balzano v. Dow                  3/1/79[*]        EDNY
79 C 526      Curti v. Dow                    3/1/79[*]        EDNY
79 C 527      Claxton v. Dow                  3/1/79[*]        EDNY
79 C 528      Xirau v. Dow                    3/1/79[*]        EDNY
79 C 672      DeBoer v. Dow                   3/13/79             EDNY
79 C 673      Fennessey v. Dow                3/13/79             EDNY
79 C 674      Oakes v. Dow                    3/13/79             EDNY
79 C 675      Schulman v. Dow                 3/13/79             EDNY
79 C 747      Ryan v. Dow                     3/20/79             EDNY
79 C 748      Savio v. Dow                    3/20/79             EDNY
79 C 922      Kahler v. Dow                   4/9/79              EDNY
79 C 1194     Green v. Dow                    5/14/79             ND Ill
79 C 1195     Chapman v. Dow                  5/14/79             ND Ill
79 C 1196     Tiranti v. Dow                  5/14/79             ND Ill
79 C 1197     Reutershan v. Dow               5/14/79             SDNY
79 C 1198     Skillings v. Dow                5/14/79             SDNY
79 C 1199     Steinberg v. Dow                5/14/79             SDNY
79 C 1200     Smith v. Dow                    5/14/79             SDNY
79 C 1201     Jupin v. Dow                    5/14/79             SDNY
79 C 2752     Hartz v. Dow                    10/26/79            ED Pa
79 C 2846     Peteet v. Dow                   11/8/79             ED Tex
79 C 3206     McNichol v. Dow                 12/19/79            ED Pa
CV 80-0199    Wall v. Dow                     1/28/80             ED La
CV 80-0200    Phaler v. Dow                   1/28/80             SD Cal
CV 80-0201    Zardis v. Dow                   1/28/80             D Mass
CV 80-0202    Commission for Veterans
                 Rights v. Dow                1/28/80             CD Cal
CV 80-0203    Gill v. Dow                     1/28/80             ND Ill
CV 80-0204    Racanelli v. Dow                1/28/80             D Ariz
CV 80-0275    Project Return v. Dow           2/6/80              D Ore
CV 80-0334    Welter v. Dow                   2/14/80             ND Ill
CV 80-0335    Beverly v. Dow                  2/14/80             ND Ill
CV 80-0336    Pond v. Dow                     2/14/80             D Mass
CV 80-0418    Armistead v. Dow                2/25/80             EDNY
CV 80-0578    Onthank v. Dow                  3/12/80             SD Iowa
CV 80-0689    Book v. Dow                     3/25/80             ED Tenn
CV 80-0690    Murphy v. Dow                   3/25/80             D Ariz
CV 80-0691    Nehmer v. Dow                   3/25/80             ND Cal
CV 80-0692    Lapka v. Dow                    3/25/80             D Kan
CV 80-0693    Alexander v. Dow                3/25/80             SD Tex
CV 80-0767    Giovingo v. Dow                 3/27/80             SD Iowa
CV 80-0768    Pytel v. Dow                    3/27/80             SD Iowa
CV 80-0769    Rinehart v. Dow                 3/27/80             SD Iowa
CV 80-0770    Foreman v. Dow                  3/27/80             SD Iowa
CV 80-0771    Boughn v. Dow                   3/27/80             SD Iowa
CV 80-0772    Cooper v. Dow                   3/27/80             SD Iowa
CV 80-0773    Haynes v. Dow                   3/27/80             SD Iowa
CV 80-0774    Slight v. Dow                   3/27/80             SD Iowa
CV 80-0775    Strait v. Dow                   3/27/80             SD Iowa
CV 80-0776    Truckenmiller v. Dow            3/27/80             SD Iowa
CV 80-0777    Wagner v. Dow                   3/27/80             SD Iowa
CV 80-0778    Wilhelm v. Dow                  3/27/80             SD Iowa
CV 80-0991    Coffey v. Dow                   4/14/80             WD Ky
CV 80-1143    McMillan v. Dow                 4/28/80             EDNY
CV 80-1241    Elder v. Dow                    5/5/80              Australia
CV 80-1271    Wachtendock v. Dow              5/8/80              WD Wisc
CV 80-1272    Wooster v. Dow                  5/8/80              SD Tex
CV 80-1273    Watson v. Dow                   5/8/80              ED Pa
CV 80-1274    Walker v. Dow                   5/8/80              ED Pa
CV 80-1275    Anewishki v. Dow                5/8/80              ED Mich
CV 80-1276    Griffin v. Dow                  5/8/80              WD Ky
CV 80-1277    Baird v. Dow                    5/8/80              ED Cal
CV 80-1278    Moore v. Dow                    5/8/80              ED Wisc
CV 80-1279    Fink v. Dow                     5/8/80              D Colo
CV 80-1280    Leblanc v. Dow                  5/8/80              MD La
CV 80-1281    Petrusha v. Dow                 5/8/80              SD Fla
CV 80-1282    Watkins v. Dow                  5/8/80              D Nev
CV 80-1335    Schelin v. Dow                  5/15/80             D Ariz
CV 80-1336    Thomas v. Dow                   5/15/80             D La
CV 80-1337    Hall v. Dow                     5/15/80             WD Mich
CV 80-1338    Plavner v. Dow                  5/15/80             ED Pa
CV 80-1339    Blake v. Dow                    5/15/80             D Colo
CV 80-1340    Castle v. Dow                   5/15/80             ED Wash



*762
                                   In re AGENT ORANGE
                             PRODUCT LIABILITY LITIGATION
                                        MDL #381         
                                    Listing of Cases
                                                                Original
Docket No.    Title                         Date filed in EDNY  District
CV 80-1492    Huckabay v. Dow                 6/3/80              ND Cal
CV 80-1493    White v. Dow                    6/3/80              ED Mich
CV 80-1494    Samora v. Dow                   6/3/80              D Colo
CV 80-1495    Ginn v. Dow                     6/3/80              SD Tex
CV 80-1496    Patrick v. Dow                  6/3/80              WD Wash
CV 80-1497    Sweeney v. Dow                  6/3/80              ED Mich
CV 80-1608    Johnston v. Dow                 6/12/80             ED La
CV 80-1609    Thomas v. Dow                   6/12/80             MD La
CV 80-1610    Whiddon v. Dow                  6/12/80             MD La
CV 80-1611    Clemons v. Dow                  6/12/80             WD NY
CV 80-1865    Brown v. Dow                    7/7/80              MD La
CV 80-1866    Millis v. Dow                   7/7/80              ED Tenn
CV 80-1867    Paterson v. Dow                 7/7/80              D Colo
CV 80-1989    Lombardi v. Dow                 7/21/80             D Md
CV 80-1990    Villella v. Dow                 7/21/80             D Minn
CV 80-1991    Wiskus v. Dow                   7/21/80             D Neb
CV 80-1992    Lester v. Dow                   7/21/80             SD Tex
CV 80-2002    Brooks v. Dow                   7/22/80             D DC
CV 80-2003    Avila v. Dow                    7/22/80             ND Ill
CV 80-2004    Bogdan v. Dow                   7/22/80             ED Mich
CV 80-2005    Bunko v. Dow                    7/22/80             D Mont
CV 80-2006    Joyce v. Dow                    7/22/80             ND Ohio
CV 80-2007    Koss v. Dow                     7/22/80             ED Tenn
CV 80-2008    Poe v. Dow                      7/22/80             ND Tex
CV 80-2009    Prichard v. Dow                 7/22/80             SD Tex
CV 80-2010    Albert v. Dow                   7/22/80             WD Wash
CV 80-2151    Crawford v. Dow                 8/5/80              WD Mo
CV 80-2152    Schneider v. Dow                8/5/80              WD Wash
CV 80-2205    Currier v. Dow                  8/12/80             D Minn
CV 80-2206    Singewald v. Dow                8/12/80             D Minn
CV 80-2207    Abeene v. Dow                   8/12/80             SD Tex
CV 80-2267    Hamilton v. Dow                 8/18/80             EDNY
CV 80-2280    Thornhill v. Dow                8/20/80             ED Tenn
CV 80-2281    Baer v. Dow                     8/20/80             WD Pa
CV 80-2282    Kroner v. Dow                   8/  /80             ED Mo
CV 80-2283    Kirby v. Dow                    8/20/80             ED Tenn
CV 80-2284    Abbott v. Dow                   8/20/80             D Md
CV 80-2285    Helm v. Dow                     8/20/80             ED Cal
CV 80-2438    Jenkins v. Dow                  9/8/80              ND Ga
CV 80-2439    Stokes v. Dow                   9/8/80              WD Mo
CV 80-2440    Vietnam Veterans v. Dow         9/8/80              ED La
CV 80-2441    Morgan v. Dow                   9/8/80              WD Tex
CV 80-2442    Kuykendall v. Dow               9/8/80              ED Tenn
CV 80-2443    Harris v. Dow                   9/8/80              D Kan
CV 80-2532    Wilson v. Dow                   9/15/80             SD Tex
CV 80-2533    Schwarzbach v. Dow              9/15/80             SD Tex
CV 80-2575    Alexander v. Dow                9/19/80             MD La
CV 80-2631    Deangelo v. Dow                 9/24/80             D Md
CV 80-2632    Wilkens v. Dow                  9/24/80             D Mass
CV 80-2633    Maples v. Dow                   9/24/80             ED Tenn
CV 80-2634    Johnson v. Dow                  9/24/80             ED Tenn
CV 80-2635    Kernea v. Dow                   9/24/80             MD Tenn
CV 80-2796    Ridenour v. Dow                 10/8/80             ED Tenn
CV 80-2797    Talbot v. Dow                   10/8/80             SD Cal
CV 80-2798    McQuain v. Dow                  10/8/80             D Colo
CV 80-2799    Chester v. Dow                  10/8/80             WD Wash
CV 80-2800    Mushow v. Dow                   10/8/80             MD Pa
CV 80-2801    Lester v. Dow                   10/8/80             SD Tex
CV 80-2802    McInnis v. Hooker               10/8/80             ED Tex
CV 80-2905    McKay v. Dow                    10/20/80            D Colo
CV 80-2906    Davis v. Dow                    10/20/80            ND Ill
CV 80-2907    Deerman v. Dow                  10/20/80            SD Tex
CV 80-2908    Whitt v. Dow                    10/20/80            SD W Va
CV 80-2993    Spangenberger v. Dow            10/28/80            ED La
CV 80-2994    Brawley v. Dow                  10/28/80            WD Pa
CV 80-2995    Pearce v. Dow                   10/28/80            ND Ala
CV 80-2996    Taliaferro v. Dow               10/28/80            D Md
CV 80-2997    Gaither v. Dow                  10/28/80            ND W Va
CV 80-3145    Estate of Adams v. Dow          11/13/80            ED La
CV 80-3146    Patton v. Dow                   11/13/80            MD La
CV 80-3147    Horne v. Dow                    11/13/80            ND Miss
CV 80-3148    Schweibinz v. Dow               11/13/80            ED Pa

NOTES
[*]   Order for inclusion in MDL #381 filed in EDNY, 5/14/79.